Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 02/4/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lambers et al. (EP 1593371A1) in view of (“IONIC LIQUID AND NON-IONIC OR ANIONIC SURFACTANT -CONTAINING ANTI MICROBIAL COMPOSITIONS", IP.COM JOURNAL, 22 July 2008 (2008-07-22), XP013125859, ISSN: 1533-0001, presented in IDS) and further in view of (Thomson Scientific, London, GB; AN 2013-E20768, XP002764611), (31 July 2015 (2015-07-31), (“Intimate hygiene wash, Intimate cleanser, comprises surfactant, wetting agent, pH regulator, preservative, antibacterial substance, complexing agent and demineralized water, where complexing agent is in form of tetrasodium EDT', & PL 396 256 A1 (OCEANIC SA) 18 March 2013 (2013-03-18, presented in IDS), (ANONYMOUS: "Intimate hygiene gel", XP002784612, presented in IDS), and (MINTEL; 30 August 2015 (2015-08-30), ANONYMOUS: "Intimate sensitive gel", XP002784613, presented in IDS).
Lambers et al. discloses skin or hair care composition, see tilte. Lambers teaches use of lactic acid, 1% to 5%, sodium laureth sulfate, 10%, cocamidopropyl betaine as a surfactant in 6% amount, glycerol in 4% amount, water and use of  further surfactants (cocoglucoside, PEG-200 hydrogenated glyceryl palmitate) resulting in a total amount of surfactant of 20wt% as shown in a shower gel composition in an example. Lambers teaches the pH to be ranging from 3.8 to 5.8, see [0013]. Lambers relates to the provision of compositions for restoring the natural balance of micro-organisms present in or on human skin or scalp (see [0011]). Example 1 and 4 depict antimicrobial performance of the compositions.
Lambers does not teach use of polyethoxy carboxylate and polyethoxy amides.
Article from IP.com discloses a mild feminine hygiene wash comprising 1.25 wt% sodium laureth-11 carboxylate (see page 73, middle table). 
 (OCEANIC SA) discloses a non-irritating anti-microbial intimate hygiene gel comprising sodium PEG-7 olive oil carboxylate (see page 2, "ingredients").
Intimate cleanser article (hygiene gel) discloses an antibacterial intimate cleanser comprising PEG 4rapeseed amide, (a polyethoxyamide), (see abstract). 
Intimate gel discloses an intimate gel comprising PEG-4 rapeseed amide (see page 2, "ingredients"). 
prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Since the references teach the generic amount for antimicrobial and personal cleansing effect, it would have been obvious to one of ordinary skill to have utilized polyethoxy carboxylate and polyethoxy amide such as PEG 4 rapeseed amide into the composition of Lambers et al with an expectation of obtaining an added antimicrobial and cleansing effect. Regarding the limitation, wherein the personal wash composition provides an effective antimicrobial benefit against fungi, gram positive bacteria, and gram negative bacteria, it is pointed out that since the references teach the claimed components and betaines, the antimicrobial effect would be implicit to the composition.
Applicant argues that Lambers teaches higher amount of betaine surfactant and Lambers also does not teach the claimed amount of polyhydric alcohol.
Applicant’s arguments are fully considered but is not persuasive because the amounts of surfactants can be optimized in order for restoring normal, healthy balance in microflora of skin or scalp by utilizing a pH range of 3.8 to 5.8 by using stabilizing acid and an effective amount of alkyl polyols which is the desired feature of Lambers et al. in providing a cosmetic composition, see [0011], [0013] and 0015].

Applicant’s arguments are fully considered but is not persuasive because IP.com was cited only for the use of polyethoxy carboxylic acids and not for all the surfactants with their amounts. IP.com was cited for the teachings of including polyethoxy carboxylates into a personal composition for antimicrobial purposes. As discussed in the rejections above, IP.com discloses a mild feminine hygiene wash comprising 1.25 wt% sodium laureth-11 carboxylate (as disclosed on page 73, middle table). And (OCEANIC SA) discloses a non-irritating anti-microbial intimate hygiene gel comprising sodium PEG-7 olive oil carboxylate (as disclosed on page 2, "ingredients"), therefore it would have been obvious to one of ordinary skill to have utilized polyethoxy carboxylates for antimicrobial purposes into the skin, hair and scalp treating cosmetic composition of 
Applicant argues that Oceanic composition is patentably distinct from the claimed composition and does not provide any guidance or motivation to modify the compositions taught in Lambers and IP.com to arrive at the claimed invention. The Oceanic composition has a much lower amount of betaine and glycerin than that recited in claim 1, and has a higher amount of total surfactants. It also does not include an alkyl polyethoxy carboxylate or a polyhydric C2-C6 alcohol in an amount of 6 wt% to 20 wt%. Oceanic therefore cannot cure the deficiencies of Lambers and IP.com, as it does not provide any guidance or motivation to modify the compositions to arrive at the claimed amount of betaine or total surfactant. Due to its silence on the pH of the composition, it necessarily cannot provide any guidance or motivation to modify the pH of the compositions disclosed in Lambers and IP.com to arrive at the claimed range of 3.8-4.5. A person of ordinary skill in the art would not have any guidance or motivation to combine the teachings of Lambers, IP.com, and Oceanic, nor a reasonable expectation of success in making the combination and arriving at the composition recited in claim 1. 
Applicant’s arguments is fully considered but is not persuasive because Oceanic reference is not cited by the whole composition claimed. Rather Oceanic is cited for the teachings of non-irritating anti-microbial intimate hygiene gel which comprises sodium PEG-7 olive oil carboxylate (a polyethoxylated carboxylate) (as disclosed on page 2, "ingredients"). It is held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore while Oceanic does not teach the claimed pH or the claimed amounts for all the other surfactants, it does teach using the antimicrobial polyethoxy carboxylate and optimization of the amounts of surfactants for their antimicrobial properties would have been obvious to one of ordinary skill in the art at the time of invention absent indication of unexpected improvements in antimicrobial properties due to the claimed components.
Applicant argues that Intimate Sensitive NPL merely is a product label disclosing SLES, PEG-4 rapeseed amide, cocamidopropyl betaine, glycerin, and lactic acid, sodium chloride, and magnesium chloride. The pH of the composition is 5. Applicant notes that the reference is silent on the amounts of each ingredient. The reference therefore cannot provide any guidance or motivation to select an amount of the ingredients, let alone those recited in claim 1. Intimate Sensitive NPL thus cannot provide any guidance or motivation to modify the teachings of Lambers, IP.com, Oceanic, and/or Intimate Hygiene NPL to arrive at the claimed composition. None of the references provide any guidance or motivation to select the claimed amount of betaine or total surfactant, or the pH of the composition. A person of ordinary skill in the art, on reading Intimate Sensitive NPL, would not have any guidance or motivation to combine its teachings with Lambers, IP.com, Oceanic, and/or Intimate Hygiene NPL, nor a reasonable expectation of success in making the combination and arriving at the composition recited in claim 1. The claimed invention is therefore patentable over the 
Applicant’s arguments are not persuasive because Intimate cleanser article (hygiene gel) was cited for the use of polyethoxy amide in a cleanser and Intimate gel was cited for an intimate gel comprising PEG-4 rapeseed amide as discussed above. These references thus teach use of polyethoxyamide as a component used in a gel and in a cleanser article. Thus use of polyethoxyamide was known in the art as a personal cleanser and one of ordinary skill could have utilized polyethoxy amide as a gelling agent in a cleansing composition. 

Claims 1-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Denzer et al. (WO 02/36081A1, presented in IDS) in view of Lambers et al. (EP 1593371A1). 
Denzer teaches compositions used in personal care products such as shampoo, comprising alkyl ether carboxylates, see title and abstract and page 10, second paragraph. Denzer teaches use of alkyl ether carboxylate in the range of 2 to 10%, see page 6, lines 2-3. Total amount of surfactant is less than 25%, see page 6, second paragraph. The composition may contain betaines in an amount of from 4-8%, see page 7, lines 1-14. The composition can comprise perfume, preservatives, thickeners, see page 8, third paragraph. In Example 1, Denzer discloses 25% sodium laureth sulfate, 5% sodium Laureth-8 carboxylate and Laureth-7, 5% sodium laureth-11 carboxylate, 5% PEG-4 rapeseedamide, water and sodium chloride. The composition is optically transparent, see claim 1.

Lambers et al. discloses skin or hair care composition, see tilte. Lambers teaches use of lactic acid, 1% to 5%, sodium laureth sulfate, 10%, cocamidopropyl betaine as a surfactant in 6% amount, glycerol (polyhydric alcohol) in 4% amount, water and use of  further surfactants (cocoglucoside, PEG-200 hydrogenated glyceryl palmitate) resulting in a total amount of surfactant of 20wt% as shown in a shower gel composition in an example. Lambers teaches the pH to be ranging from 3.8 to 5.8, see [0013]. Lambers relates to the provision of compositions for restoring the natural balance of micro-organisms present in or on human skin or scalp (see [0011]). Example 1 and 4 depict antimicrobial performance of the compositions. The reference teaches use of cations such as calcium, magnesium, copper and zinc, see [0033] and table 1.
It would have been obvious to one of ordinary skill to have utilized cocamidopropyl betaine as a surfactant in 6% amount, glycerol (polyhydric alcohol) in 4% amount along with water as used in shower gel composition as taught by Lambers et al. One of ordinary skill would have been motivated to do so because Denzer while disclosing a clear shampoo composition suggests use of additional surfactants such as betaines and Lambers teaches use of a shampoo composition comprising  specific antimicrobial cocamidopropyl betaine, glycerol  with a pH ranging from 3.8-5.8. Regarding the limitation, wherein the personal wash composition provides an effective antimicrobial benefit against fungi, gram positive bacteria, and gram negative bacteria, it is pointed out that since the references teach the claimed components and betaines, the antimicrobial effect would be implicit to the composition. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. While the amounts of betaine surfactant, polyethoxy carboxylate, polyethoxy amide is not exactly to that claimed, optimization of the amounts would however be 

Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612